DETAILED ACTION
Remarks
The instant application having Application Number 16/866,572 filed on May 5, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Statement
This patent application is a continuation of U.S. Application No. 15/836,419, filed January 5, 2018, now U.S. Patent #10,678,780.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
claim 1 lines 6 and 23 recite the limitation "adapted to” is indirect, suggest optionally, and passive which renders any recitation claimed after not be given patentable weight. Appropriate correction is required. 
The Examiner points to MPEP 2111.04(I) wherein the claims recitation of "adapted to" raises the question to Language that suggests or makes optional but does not require steps to 
Office personnel must rely on the applicant's disclosure to properly determine the meaning of the claims. Limitations appearing in the specification but not recited in the claim are not read into the claim; therefore, in this case, the recitation of "adapted to" as interpreted in light of the specification provide the "functionality" or "the capability” of the database management system to perform the steps without definite disclosure limiting or excluding any alternative, negative, or even all together suggest actually performing or implementing the functionality that is database management system is capable of.  Therefore, any cited art that teaches the steps otherwise in the alternative can be used to reject the instant application. The computer being adapted to perform a function does not mean that it will ever actually perform that functionality (i.e. "adapted to" should be clarified and changed to a more definite term). 

Claim 11 is objected to because claim cannot depends on itself. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,678,780.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as cross verification of data captured by a consumer electronic device; see claim language of both for detail. 
See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 14 is vague and indefinite because the variables in the equation such as “P”, “P0”, “T0” and “h” have not been clearly defined in the claim.  For examination purposes, Examiner refrains from examining claim 14.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Patent Publication No. 2012/0053829 A1, ‘Agarwal’, hereafter) in view of Main, II et al. (US Patent Publication No. 2011/0043332 A1, ‘Main’, hereafter) and further in view of Smith et al. (US Patent Publication No. 2016/0084936 A1, ‘Smith’, hereafter).

Regarding claim 1. Agarwal teaches a system for attributing a confidence level to time and location metadata associated with primary data, the system including a plurality of mobile capture devices and a mobile data communication network allowing data transfer between the mobile capture devices (Agarwal [0035], [0050] and Figs. 2A-B discloses a system with mobile devices and communication network.  the mobile computing device can wirelessly communicate with wireless transmitter (e.g., a cellular network transceiver, a wireless network router, etc.) and obtain access to a network), 
each mobile capture device including at least one sensor for capturing primary data, and being adapted to provide metadata specifying at least the time and location relating to captured primary data, and each mobile capture device further including at least one further sensor for measuring at least one environmental parameter (Agarwal [0020] discloses a mobile computing device can include a variety of information associated with the mobile computing device and/or a user of the mobile computing device, such as the time of day and date. … a current geographic location (e.g., on the corner of 10th Street and Marquette Avenue).  Agarwal [0028] discloses he mobile computing device and the user, such as information regarding the surrounding physical environment (e.g., geographic location, weather conditions, nearby businesses, volume of ambient noise, level of ambient light, image captured by the mobile device's camera, etc.), … , time and date information (e.g., time of day, date, calendar appointments, day of the week, etc.), user activity, etc. The current context can be determined by the mobile computing device using data and sensors that are local and/or remote to the mobile computing device), 
each mobile capture device being adapted to carry out the steps of: 
capturing primary data using the at least one sensor (Agarwal [0020], [0028]); 
associating metadata with the primary data, the metadata specifying at least the time and location of the capture (Agarwal [0020], [0028]); and 
measuring and storing at least one environmental parameter at the time and location of the capture, and associating the measured environmental parameter with the primary data (Agarwal [0020], [0028]), 
in response to a trigger, and each mobile capture device being adapted to carry out the steps of: measuring and storing at least one environmental parameter (Agarwal [0020], [0028]); 
in response to a remote command, and the system including at least one device connected to the data communication network (Agarwal [0035], [0050] and Figs. 2A-B discloses a system with mobile devices and communication network.  the mobile computing device can wirelessly communicate with wireless transmitter (e.g., a cellular network transceiver, a wireless network router, etc.) and obtain access to a network) and being adapted to: 
in response to a capture of primary data being made by a mobile capture device forming part of the system (Agarwal [0020], [0028]), 
Agarwal teaches measured environmental parameters (see above) but explicitly does not teach
transmitting the measured environmental parameter on the communication network, 
comparing environmental data received from other mobile capture devices with the environmental data measured by the device capturing the primary data, assigning a confidence level to the time and location metadata associated with the primary data based on the comparison.
However, Main teaches
transmitting the measured environmental parameter on the communication network (An asset 102 (assets 102 using cellular devices, Main [0037]) may transmit a signal to a wireless or other network which sends the data to an intermediate system 110. That intermediate system 110 can relay the information to the asset server 116, Main [0029]), 
comparing environmental data received from other mobile capture devices with the environmental data measured by the device capturing the primary data, assigning a confidence level to the time and location metadata associated with the primary data based on the comparison (A GIS system may decide to send a location to the assets 102 that was determined with only one piece of information. However, at least two inputs may be needed to verify the accuracy of the location in the GIS system. More than two items of information further increase the confidence in the position of the locations, Main [0071].  The GIS system finds the latitude and longitude for the different characteristics provided and compares the two latitudes and longitudes, Main [0072]. The GIS system would set a threshold 454 for a level of confidence in any geocoded location, Main [0079-0081]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Agarwal and Main before him/her, to modify Agarwal with the teaching of Main’s methods and apparatus to ensure geocoding.  One would have been motivated to do so for the benefit of verifying the information given by a customer before allowing the location to be presented to responders (Main, Abstract and [0010]).
Agarwal and Main do not teach
carry out the steps of: 
identifying other mobile capture devices in a similar location at a similar time to the capture device making the primary data capture; 
requesting and receiving environmental data from other mobile capture devices identified; 
However, Smith teaches
carry out the steps of: 
identifying other mobile capture devices in a similar location at a similar time to the capture device making the primary data capture (in response to receiving instructions/commands from a network component and/or in response to detecting that the other mobile devices are within a predefined proximity to the mobile device (i.e., within a threshold distance) … the mobile device may send the relative location information, its current location information, and/or sensor information to a network component and/or the other mobile devices, which may receive the sensor and location information and compute updated location information (e.g., based on distance in time delay and angle of arrival, relative altitude information, etc.), Smith [0135-0136]); 
requesting and receiving environmental data from other mobile capture devices identified (information collected from sensors, Smith [0135-0136], [0141]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Agarwal, Main and Smith before him/her, to further modify Agarwal with the teaching of Smith’s methods, devices and systems for generating enhanced location information on or about a mobile device.  One would have been motivated to do so for the benefit of providing Agarwal with enhanced location information for wireless mobile devices (Smith, Abstract and [0002]).
Regarding claim 2. Agarwal as modified teaches, wherein the at least one sensor for measuring the at least one environmental parameter includes at least one of a thermometer, a hydrometer, a pressure sensor, and/or a light level sensor (ambient light, Agarwal [0028]). 
Regarding claim 3. Agarwal as modified teaches, wherein the at least one sensor for measuring the at least one environmental parameter includes at least one of a WiFi transceiver for detecting visible WiFi networks and a mobile telecommunications transceiver for detecting visible cell towers (cellular network, Agarwal [0036], [0050] and Fig. 2A). 
Regarding claim 4. Agarwal as modified teaches, wherein at least one device of the plurality of mobile capture devices is a server, and wherein the server identifies other nearby devices and makes comparisons (wherein at least one device of the plurality of mobile capture devices is a server, and wherein the server identifies other nearby devices and makes comparisons, Main [0070], [0074], [0076], [0082], [0090]).
Regarding claim 5. Agarwal as modified teaches, wherein at least one device of the plurality of mobile capture devices is a mobile telephone comprising a processor and a computer program for execution on the processor (Main [0036], [0045-0048] and Fig. 2). 
Regarding claim 6. Agarwal as modified teaches, wherein in which the confidence level comprises a binary "verified" or "unverified" value (Main [0071], [0079-0081]). 
Regarding claim 7. Agarwal as modified teaches, wherein the binary value is calculated by: .delta. x / .delta. p < Max , where .delta.x is the difference in an environmental parameter measured by two of the mobile capture devices, and .delta.p is the difference in the position of the two devices, and Max is a threshold, and where a "verified" value is returned if .delta. x / .delta. is less than Max, otherwise an "unverified" value is returned (at least two inputs may be needed to verify the accuracy of the location in the GIS system. More than two items of information further increase the confidence in the position of the locations, Main [0071], [0079-0081]). 
Regarding claim 8. Agarwal as modified teaches, wherein a multi-level confidence value is calculated by: .delta. x / .delta. p, where .delta.x is the difference in an environmental parameter measured by two of the mobile capture devices, and .delta.p is the difference in the position of the two devices, and a low value of the ratio .delta. x / .delta. p indicates a high confidence, and vice versa (at least two inputs may be needed to verify the accuracy of the location in the GIS system. More than two items of information further increase the confidence in the position of the locations, Main [0071], [0079-0081]). 
Regarding claim 9. Agarwal as modified teaches, wherein a maximum difference in position .delta.p which determines a device in the plurality of mobile capture devices to be in the similar location to the other mobile capture devices is variable according to a density of mobile capture devices in a relevant area (in response to receiving instructions/commands from a network component and/or in response to detecting that the other mobile devices are within a predefined proximity to the mobile device (i.e., within a threshold distance) … the mobile device may send the relative location information, its current location information, and/or sensor information to a network component and/or the other mobile devices, which may receive the sensor and location information and compute updated location information (e.g., based on distance in time delay and angle of arrival, relative altitude information, etc.), Smith [0135-0136]).
Regarding claim 10. Agarwal as modified teaches, wherein environmental data for a particular position is compared to a third party data source (a mobile device 102 and/or the network 510 (i.e., a component in the network) may be configured to compare collected sensor information to computed latitude and longitude coordinates, relative altitude information, and other available information to determine if there is a discrepancy between the collected/measured values and the expected values, Smith [0133] and Fig. 2). 
Regarding claim 11. Agarwal as modified teaches, wherein visible WiFi networks and/or visible cell towers are compared to the third party data source (Smith [0133] and Fig. 2). 
Regarding claim 12. Agarwal as modified teaches, wherein a position is compared to the third party data source, and wherein the position comprises elevation Smith [0133] and Fig. 2).
Regarding claim 13. Agarwal as modified teaches, wherein the elevation is compared to an estimated elevation determined from a pressure sensor (Smith [0133] and Fig. 2).
Regarding claim 15. although claim 15 directed to a system, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the system recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above. 
Regarding claim 16. Agarwal as modified teaches, wherein the other mobile capture devices are triggered by the at least one mobile capture device (Smith [0133-0136], Figs. 2 and 5A-D). 
Regarding claim 17. Agarwal as modified teaches, wherein the triggering comprises a timed, pre-set trigger (Smith [0133-0136], Figs. 2 and 5A-D). 
Regarding claim 18. although claim 18 directed to a method, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the method recited in claim 18. Therefore; claim 18 is rejected for at least the same reason as claim 1 above.
Regarding claim 19. Agarwal as modified teaches, wherein the metadata originates from the capture device (ambient light, Agarwal [0028]). 
Regarding claim 20. Agarwal as modified teaches, wherein the cross-verification further comprises: verifying accuracy of the environmental parameter measured by the capture device (Main [0036], [0045-0048] and Fig. 2).

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).                                                 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168